Opinion of
Preston, J.
I have given the opinion of the Chief Justice and my brother McCully full and careful consideration, and I hope with a mind open to conviction, and I regret that I cannot concur in the conclusion at which they have arrived, and the more so that in consequence of the ill health of our late brother Justice Fornander, his opinion was not obtainable.
The matter involved is of great importance to the parties to the suit, and also to the public, and if I felt that I could modify *137the opinion I have formed, so that a binding decision could be arrived at, to govern similar cases which may arise, without doing an injustice to my own feelings, I would so modify it.
The case is. fully stated in the opinion from which I dissent, and I concur in the general view of the law of copyright therein expressed, and that the various provisiohs of the law relating to copyright should have a liberal construction, but I cannot agree that the publication made is a publication for two months.
The statute should in my opinion be strictly complied with, and if there was any difficulty in complying with it, a liberal construction would be by allowing a publication on the 4th of February to be within the statute.
Such a publication, i.e., from the 3d of December to the 4th of February, would in my opinion be within the statute and would have perfected the complainant’s title.
I concur in the above.
R. F. Bickerton.